Title: To Thomas Jefferson from Perrault, 9 January 1789
From: Perrault, M.
To: Jefferson, Thomas


	Paris, 9 Jan. 1789. On 6 Jan. he came to demand the 24₶ owed him by TJ’s chef de cuisine for teaching him French grammar during the past 20 months; this sum had previously been refused with the harshest insults. He had then gone to Petit’s quarters to ask his aid. “Gimme y a Eté aussitot qui m’accablé De coup de pied Et De coup de poing, Dont je tiens le lit depuis Ce temps, Et m’a dechiré une Redingotte qui est le seul vetement que je possede presentement rapport a la Rigeur de la Saison, qui m’a mis hors d’etat De pouvoir gagner De quoy vivre, rapport aux grands froids, Et sans oser paroitre, ayant mes vetemens En morceau. Que le recit de mes malheurs puisse vous inspirer pour moy un peu de Commiseration, n’osant aller me plaindre aupres de vous, rapport aux mauvais traitemens de gimme, Et sans le meriter. Qu’il vous plaise, Monsieur, de vouloir ordonner que je sois payé de mes Salaires, m’etant toujours bien Comporté dans votre Respectable maison. C’est un bien bonne oeuvre faire envers moy qui suis dans une disette qui fait fremir l’humanité Daignés, Monsieur, me faire part de vos dignes intentions sur un pareille procedé, Et si vous le jugez a propos par votre portier qui a ete temoin, Et plusiers autres de traits ignominieux que j’a[y] eu à votre hotel. Le Suppliant attend De votre Bonté infinie la grace D’etre Ecouté de vous, Monsieur, Et il ne cessera de faire Des voeux pour la prosperité des precieux jours De Votre grandeur. . . .”
